Citation Nr: 1628409	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  08-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to November 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has one or more current acquired psychiatric disorders, to include PTSD, which are related to his experiences in Vietnam.  In February 2010, the Board remanded the appeal, directing the AOJ to attempt to verify the Veteran's reports of exposure to rocket and mortar fire while serving in Vietnam.  The AOJ has conceded the stressors when viewed in light of the revisions at 38 C.F.R. § 3.304(f).  See 21-2507a (Request for Physical Examination) dated September 2010.

The Board also directed the AOJ to schedule the Veteran for a VA psychiatric examination, noting that the Veteran had submitted a private medical opinion (dated in April 2006) diagnosing him with PTSD.  An examination was conducted in January 2011, following which the examiner concluded that there was "No Evidence of Mental Disorder at the Present Time."  Upon review, however, the Board finds that the VA examination report contains little if any rationale, and is therefore inadequate to decide the claim.

Notably, the VA examiner failed to discuss the private PTSD diagnosis, which renders her conclusion of no current psychiatric diagnosis unreliable at best.  The private examiner's letter indicated that the Veteran displayed nightmares, mood changes, episodes of anger, exaggerated responses to noises or explosions, anxiety, social isolation, and flashbacks.  None of these symptoms were addressed by the VA examination in her report.  In light of the above, the Board finds that another examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a medical examination or obtains an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since November 2006.

2.  Upon receipt of the above, schedule the Veteran for another VA psychiatric examination (by an examiner other than the January 2011 VA examiner) to determine the nature and likely etiology of any current psychiatric disorders, to include (but not limited to) PTSD.  

   a) Identify all current acquired psychiatric disorder(s) that have been present at any time since 2006.  The examiner is requested to discuss the April 2006 letter from Dr. R.A.C. diagnosing the Veteran with PTSD based on his reported symptoms of nightmares, mood changes, episodes of anger, exaggerated responses to noises or explosions, anxiety, social isolation, and flashbacks, and opine whether the diagnosed PTSD was proper and currently asymptomatic, or a misdiagnosis.

   b) If PTSD is diagnosed at any time since 2006, the examiner should comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

	c) For any other Acquired psychiatric disorder diagnosed during the appeal period even if currently asymptomatic, opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

